Title: From George Washington to Anne-César, chevalier de La Luzerne, 31 March 1781
From: Washington, George
To: La Luzerne, Anne-César, chevalier de


                  
                     Sir
                     Head Quarters New Windsor 31st March 1781.
                  
                  I was last evening honored with your Excellency’s favor of the 27th covering an open letter for the Count de Rochambeau, by which, you have been so good as to make me the earliest communication of the action on the 16th between the French and British Fleets off the Capes of Chespeak.  By the inclosed you will be informed of the return of the forms into the harbour of Newport.
                  I must confess to your Excellency, that I was never sanguine as to the success of that expedition, after the sailing of the two Fleets so nearly together, knowing it would turn, in great measure, upon the arrival of Mr des Touche in the Chesapeak before Mr Arbuthnot—A circumstance of the utmost uncertainty, not depending upon the valor or skill of the commanding Officer, but upon Winds and Weather; and I assure you, I more sensibly feel the anxiety expressed by the Baron Viomenil and the Chevr des Touche lest any thing should be attributed to the want of execution on their parts, than I do the disappointment in the plan which we had in contemplation.  But certain I am, that instead of sentiment of so ungenerous a nature, there will be an universal admiration of the good conduct and bravery exhibited by the Officers and Men of His Most Christian Majesty’s Squadron, when opposed to one of superior force.  I have the honor to be with the greatest Respect and warmest personal attachmt Your Excellency’s Most obt and hble Servt
                  
                     Go: Washington
                  
               